Vanderburgh, J.
Defendant claims that the seed-grain note described in the answer gives him a prior lien over the chattel mortgage under which plaintiff claims the wheat in controversy. But the trial court was clearly right in adjudging that such note could only be interpreted to be what it purported, viz., a seed-grain note, and that the validity of the lien thereof must depend upon compliance with the statutory conditions. Though duly filed as required by Gen. St. 1878, c. 39, § 22, it did not entitle the defendant to claim .any other than the specific lien therein provided upon grain raised from seed furnished by defendant. But it is admitted that the note was not given for seed from which the grain in controversy was raised, .and that defendant furnished no seed grain to the maker of it that year. No lien was therefore created under the statute. Kelly v. Seely, 27 Minn. 385, (7 N. W. Rep. 821.)
It cannot be construed to be a chattel mortgage, though some of the provisions of the statute relating to chattel mortgages are made applicable to such securities. There is no contract between the parties for a lien or transfer, and the subsequent mortgagee was entitled to raise the question of the invalidity of the lien thereof if the terms of the statute in relation to seed-grain notes are not complied •with, so as to entitle the holder to a lien as thereby provided.
Order affirmed.